Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2022 has been entered.
 
Status of Claims
This Notice of Allowance is in response to the Request for Continued Examination dated August 3, 2022.  Claims 1-16, 18, and 20 are presented for examination.  

Allowance of the Claims
Claims 1-16, 18, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:  The claim limitation actuate the actuatable features of the character assembly according to a first type of motion in response to a transportation assembly moving the platform in a first manner; and actuate the actuatable features of the character assembly according to a second type of motion in response to the transportation assembly moving the platform in a second manner of claim 1 and the corresponding limitations in claims 12 and 18, when considered with other claim features, renders the independent claims, as well as their dependents, novel and non-obvious over the prior art of record. Specifically, the prior art of record neither discloses nor teaches software steps in which the motion of the actuatable features of the character assembly be actuated differently in response to the manner of moving the transportation assembly. For example, the closest prior art for this limitation is U.S. Pub. No. 5,976,019 which teaches movement of the actuated features irrespective of the motion of the transportation assembly, and the background art recited in the same specification teaches the appendages moving simultaneously with the transport assembly via mechanical connections. Neither of these types of systems provides the appendages changing movement in response to the change in the manner of moving the transport assembly. Therefore, the claims are novel over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                       
/TYLER J LEE/Primary Examiner, Art Unit 3663